Citation Nr: 0802899	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for chronic fatigue due 
to undiagnosed illness.

2.	Entitlement to service connection for pain to the sides of 
the body due to undiagnosed illness.

3.	Entitlement to service connection for Persian Gulf War 
syndrome due to undiagnosed illness.

4.	Entitlement to service connection for arthritis due to 
fever of unknown origin due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1987 to 
October 1992, with service in Southwest Asia during the 
Persian Gulf War from January 17, 1991, to March 11, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO decision.  The Board remanded the 
case in April 2006.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	The veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War.

3.	The veteran has had chronic muscle and joint pains for 
many years until the present and that have not been related 
to any diagnosed illness.

4.	The veteran has been diagnosed with degenerative changes 
of the cervical spine and degenerative osteoarthritis of the 
lumbar spine, which are known clinical diagnoses and neither 
of which has been attributed to any aspect of the veteran's 
active service, including a history of resolved fevers in 
January and February 1991.

5.	The veteran has been found to have various types of 
symptoms without any known etiology, including arthralgias of 
multiple joints and chronic fatigue.  


CONCLUSIONS OF LAW

1.	Chronic fatigue syndrome was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

2.	Bilateral side pains were incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

3.	Symptoms collectively claimed as "Persian Gulf War 
syndrome" were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2007).

4.	Arthritis of the lumbar and cervical spines was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in March 2003 and May 2006; a 
rating decision in June 2003; a statement of the case in 
April 2004; and supplemental statements of the case in July 
2004 and in December 2006 (which also served as the final 
adjudicative decision in this case).  The March 2003 letter 
preceded the initial RO adjudication on the claims, and it 
essentially complied with VA's notification duties regarding 
service connection claims.  Although the case before the RO 
at that time procedurally involved applications to reopen a 
prior final decision from 1999, the March 2003 RO letter 
actually addressed the informational and evidentiary 
requirements for service connection claims.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the RO's 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication by the RO subsequent to receipt of the required 
notice.    

The May 2006 VA letter also notified the veteran of the 
evidentiary and informational requirements regarding 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has obtained all available, relevant medical 
records.  VA has also examined the veteran on several 
occasions.  A complete set of the veteran's service medical 
records cannot be located, despite extensive searches in the 
past.  However, VA has obtained (from the veteran and from 
the veteran's former reserve component) various records, 
including a full set of the treatment records relating to the 
veteran's January and February 1991 in-service treatment.  
Thus, VA satisfied both the notice and duty to assist 
provisions of the law.  

II.  Laws and Regulations

The veteran contends that he has had the disorders involved 
in this appeal for many years since his Persian Gulf War 
service and that these conditions are related to that 
service.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
In addition, arthritis is presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310; 
see also 71 Fed. Reg. 52,744 (Sep. 7, 2006) (amending 
38 C.F.R. § 3.310, effective October 7, 2006).  Secondary 
service connection may be warranted where there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Also, service connection may be presumed for chronic 
disability due to undiagnosed illness of a veteran who served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War when there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; see 71 Fed. Reg. 75,669 (Dec. 18, 2006).  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (1998)).

For purposes of this Persian Gulf War illness presumption, a 
qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A § 
1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, 
the term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2007).

III.  Factual Background

The veteran was admitted to an Army hospital in January 1991 
with complaints of fever of unknown origin, which was 
presumed to be viral.  He had had fever, chills, sweats, 
headaches, nausea, and vomiting.  The veteran also reported a 
20-pound weight loss since having been deployed to Saudi 
Arabia in early January 1991.  When he was discharged from 
treatment in late February 1991, the fever had resolved. 

On VA treatment in September 1994, the veteran reported 
having fever, backaches, and joint problems that would "come 
[and] go."  It was noted that he had been "medivaced" out 
of Saudi Arabia due to a virus and that he was symptomatic 
and getting worse.  

On an October 1994 VA examination, it was noted that the 
veteran had joint stiffness.  Examination revealed pain in 
the hands and low back pain without pain between the shoulder 
blades.  As for the joints, it also showed normal range of 
motion, no swelling, and no tenderness.   The impressions 
included arthralgias secondary to a history of febrile 
illness of unknown etiology.

On an April 1995 VA general medical examination, the veteran 
reported having had aches in his elbows, shoulders, and knees 
and stiffness in his hands since his service in the Persian 
Gulf War.  He also described having ongoing fevers and 
shortness of breath.  The examination showed good range of 
motion of the neck, without discomfort or limit.  As for his 
digestive system, it was non-tender.  Regarding the 
musculoskeletal system, the examiner noted good range of 
motion of all extremities without discomfort or limit.  
However, there was significant crepitus on passive left 
shoulder motion.  There also was significant snapping and 
popping of both knee on deep knee bends.  An April 1995 left 
shoulder X-ray was negative.  The final diagnoses were 
history of febrile illness of unknown etiology; history of 
arthralgias with unknown etiology; mild hypercholesterolemia; 
recurrent cephalgia; history of paroxysmal tachycardia of 
unknown etiology; and decrease in depth perception at night.  

A March 1997 VA X-ray showed mild degenerative changes of the 
cervical spine without acute fracture or subluxation.  

In March 1997, the veteran was seen for abdominal muscle 
spasms and for left arm weakness that had been present for 
one and half months without antecedent trauma.  He also 
complained of fatigue.  One diagnosis was gastroesophageal 
reflux disease, but further testing was recommended for the 
left shoulder discomfort to rule out cervical degenerative 
joint disease.  The veteran sought VA treatment for recent 
back spasms in May 1997, as well as for aches and pains "all 
over."  The assessment was joint pain of unclear etiology; 
inflammatory arthritis was doubted at that time.  

In an April 1997 psychiatric examination prepared for VA, a 
psychiatrist with the University of Kansas Medical Center 
noted that the veteran had a history of multiple joint pains, 
gastrointestinal symptoms, and headache since the Persian 
Gulf War.

On VA joints examination in April 1997, the veteran reported 
onset of chronic pain and stiffness in his neck, mid-back, 
hips, knees, left shoulder, and hands.  Objectively, ranges 
of motion were normal, but there was left shoulder crepitus.  
The diagnosis was subjective rheumatism symptoms involving 
multiple joints, with normal results on examination, X-rays, 
and laboratory evaluations.  The examiner was unable to make 
an orthopedic diagnosis.  He suggested that the veteran might 
have early forms of a chronic rheumatologic syndrome, such as 
seronegative spondylarthritis, but he cautioned that there no 
supportive objective findings.  The examiner also was unaware 
of any particular environmental exposures that would cause 
this particular spectrum of symptoms.  

On VA examination in August 1997, the veteran described 
having hand stiffness that had progressed to involve the 
knees, upper back, and right shoulder.  Examination revealed 
normal range of joint motion, without pain or limitation.  
But there was right shoulder popping. X-rays of the pertinent 
joints were all objectively negative.  A bone scan of the 
hands showed possible mild degenerative changes.  The 
diagnosis was arthralgia involving the right shoulder, left 
knee, upper back, posterior neck, and both hips of 
undetermined etiology without radiographic or physical 
findings.  A separate August 1997 VA examination also showed 
mild degenerative changes involving the cervical spine 
without acute fracture or subluxation; degenerative disc 
disease of the thoracic spine needed to be ruled out.  Also, 
thoracic spine X-rays from August 1997 showed Schmorl's node 
deformities at T5 and T6 and Scheuermann's nodule at T7.

In October 1997, the veteran was seen for joint pain without 
etiology.  

A February 1999 VA X-ray of the lumbar spine was negative.  

On VA treatment for low back pain in March 1999, lumbar spine 
X-rays were negative, while the diagnosis was chronic low 
back pain that was probably musculoskeletal.  

A June 1999 VA MRI revealed degenerative disc material at L5-
S1 and mild degree disc protrusion and herniation at L4-L5, 
with lesser degree at L5-S1.  

In June 2006, the veteran underwent a VA Persian Gulf War 
guidelines examination.  The examiner stated that the review 
of systems was negative for presumptive Persian Gulf 
conditions, including skin conditions, fibromyalgia, upper 
gastrointestinal symptoms, or chronic fatigue syndrome.  
Also, the systems review was negative for any cancer history, 
any current fevers, anorexia, closed-head injuries, seizures, 
edema, breast mass, hypertension, constipation, urinary 
symptoms, hemorrhoids, or rectal bleeding.  The examiner 
noted the veteran's complaints of migratory multiple joint 
pains in the right hand, right elbow, low back, and 
shoulders, which had their onset with fever.  The examiner 
also noted daily lower back pain, night sweats, occasional 
vertigo, neck spasms, recurrent chest pain.  The veteran 
reported having bruising problems, vision problems, fragile 
teeth, frequent nausea, recurrent abdominal cramps and 
diarrhea, urinary hesitation and nocturia, reduced hand 
strength, chronic fatigue, and intermittent bilateral 
tinnitus.  But the veteran denied having palpitations, edema, 
easy fatigability, syncope, or shortness of breath.  Blood 
work was normal, with a negative rheumatoid factor.  X-rays 
of the hands, shoulders, and right elbow were also normal.  
Objectively, range of motion of the joints (other than his 
back) was normal.  He was also alert and oriented.  

The examiner concluded that the veteran had several present 
conditions that were consistent with presumptive disorders 
for Persian Gulf War veterans: irritable bowel syndrome, with 
diarrhea predominant; chronic fatigue of unknown etiology; 
multiple non-specific arthralgia of unknown etiology without 
evidence of osteoarthritis or inflammatory joint disease; 
post-traumatic stress disorder (PTSD); depression; 
insomnia/sleep disturbance; and chronic rhinitis.  However, 
the examiner also concluded that the veteran had several 
conditions that were not likely related to presumptive 
conditions: benign prostatic hypertrophy; coronary artery 
disease; and mild degenerative osteoarthritis and disc 
disease of the lumbar spine with herniated nucleus pulposus 
of L4-5-S1.  

The veteran also testified at a February 2004 RO hearing 
about his fevers, fatigue, and arthritic pains during and 
since his Persian Gulf War service.  He testified about these 
symptoms and noted that he had been unable to seek VA 
treatment for any of his complaints. 

IV.  Analysis

Following a review of the law and evidence in this matter, 
the Board finds service connection warranted for chronic 
fatigue due to undiagnosed illness, and for pain to the 
bilateral side of the body, also due to undiagnosed illness.  
But the Board finds service connection unwarranted for 
arthritis due to fever of unknown origin, and for "Persian 
Gulf War syndrome."      

          Chronic Fatigue 

The medical evidence of record supports the veteran's service 
connection claim for chronic fatigue.  Since March 1997, the 
veteran has complained of chronic fatigue.  And in the June 
2006 VA examination, the examiner diagnosed chronic fatigue 
of unknown etiology that was consistent with presumptive 
disorders of Persian Gulf War veteran's.  As such, the 
qualifying criteria has been met here under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317: the veteran has a chronic 
disability - chronic fatigue syndrome - resulting from an 
undiagnosed illness.   

          Pain to the Bilateral Side of the Body

Likewise, the medical evidence of record supports the 
veteran's service connection claim for pain on his bilateral 
sides.  Since October 1994, the veteran has complained of 
chronic arthralgias.  An August 1997 VA examiner noted 
arthralgias of undetermined etiology.  And in the June 2006 
VA examination, the examiner found multiple non-specific 
arthralgias of unknown etiology consistent with the 
presumptive disorders of Persian Gulf War veteran's.  The 
qualifying criteria have been met for this disorder as well: 
the veteran has a chronic disability - chronic multiple 
arthralgias - resulting from an undiagnosed illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

          Gulf War Syndrome 

Service connection is unwarranted for "Gulf War Syndrome" 
because the code of federal regulations contains no disorder 
by that name.  Service connection may be warranted for 
disorders that comprise Gulf War syndrome (e.g., chronic 
fatigue syndrome), but not for the syndrome itself.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

          Arthritis 

Service connection is unwarranted for arthritis because the 
veteran has been diagnosed with arthritis in his cervical 
spine, arthritis in his lumbar spine, and possible arthritis 
in his hands.  These disorders are attributable to a clinical 
diagnosis and thus not subject to service connection based on 
the Persian Gulf War illness laws.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Disorders arising from a known clinical 
diagnosis are excluded from the Persian Gulf War illness 
presumptions.  See VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 
63 Fed. Reg. 56,703 (1998)).  As such, the veteran's service 
connection claim for arthritis is denied under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  

The Board has reviewed the record to determine whether 
service connection for arthritis is warranted on a direct 
basis under 38 C.F.R. § 3.303, or on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309.  Cf. Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Under 38 C.F.R. §§ 3.307, 3.309, arthritis may be presumed 
service connected if the disorder manifests within one year 
of discharge from service.  The Board finds such a 
presumption unwarranted here because the earliest diagnosis 
of the veteran's arthritis is dated in March 1997.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  As this is 
beyond the presumptive 12-month period following discharge in 
October 1992, presumptive service connection for arthritis 
would not be warranted under 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection under 38 C.F.R. § 3.303 is 
unwarranted as well.  Direct service connection for a claimed 
disorder requires (1) medical evidence of current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The evidence clearly shows that the veteran currently has 
lumbar spine and cervical spine arthritis.  But the evidence 
does not show that the veteran had arthritis in service, or 
that he experienced an in-service injury or disorder that 
could have led to arthritis.  In fact, as detailed earlier, 
post-service medical examination prior to March 1997 was 
negative for arthritis.  And the record contains no medical 
evidence of a nexus between the current arthritis and 
service.    

The Board notes that the record does not contain a complete 
set of service medical records.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (where records are apparently lost 
while in the possession of the government, a heightened 
obligation applies to consider carefully the benefit-of-the-
doubt rule).  Nevertheless, a complete set of hospitalization 
records dated in January and February 1991 is of record.  And 
none of these records evidence arthritis, or in-service 
injuries or disorders that may have led to arthritis.  

Hence, service connection is unwarranted for arthritis.  This 
disorder cannot be presumptively service connected or 
directly service connected.  See 38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).  

As the preponderance of the evidence is against the veteran's 
service connection claims for arthritis and for "Persian 
Gulf War syndrome", the benefit-of-the-doubt rule does not 
apply, and these claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.
 
The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments regarding service 
connection.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, his lay statements alone are insufficient to prove 
his claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Service connection for chronic fatigue due to undiagnosed 
illness is granted.  

2.	Service connection for pain to the sides of the body due 
to undiagnosed illness is granted.  

3.	Service connection for Persian Gulf War syndrome is 
denied.

4.	Service connection for arthritis is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


